Exhibit 10.1

 

LOGO [g215091avalanche.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025 

Tel +1-650-272-6269 | Fax +1-650-362-1908

November 19, 2015

Mr. Paul Cleveland

c/o Avalanche Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, California 94025

Re: Employment Terms for Chief Executive Officer

Dear Paul,

This letter agreement (the “Agreement”) memorializes the employment terms for
your anticipated hire by Avalanche Biotechnologies, Inc. (the “Company”) in the
position of Chief Executive Officer of the Company (“CEO”), as well as your
appointment as a member of the Board of Directors of the Company (the “Board”).
These terms will become effective on November 20, 2015. Your first day of work
as CEO, the first day of your term as a member of the Board, will be December 9,
2015 or a later date determined by mutual agreement and approved by the Board
(as applicable, the “Hire Date”).

Effective as of the Hire Date, your employment terms will be as follows:

 

1. Duties; Reporting Relationship; Office Location.

In the position of CEO, you will serve in an executive capacity and will be
required to perform the duties of CEO as commonly associated with this position,
including primary responsibility for overall management of the Company and its
operations, and as may be assigned to you by the Board from time to time. You
will report to the Board, and will work at the Company’s corporate headquarters
which are currently located in Menlo Park, California.

 

2. Compensation and Benefits.

Your base salary will be Five Hundred Forty Thousand Dollars ($540,000)
annually, subject to payroll deductions and all required withholdings,
representing full-time employment with the Company. Your salary will be paid in
accordance with the Company’s standard payroll schedule.

In addition, for each calendar year starting with 2016 you will be eligible to
earn an annual performance bonus with a target bonus amount equal to fifty-five
percent (55%) of your salary earned during the bonus year, provided that you are
actively employed from the Hire Date through and including the date of bonus
grants. Your annual bonus will be calculated based on attainment of individual
goals (including corporate and personal objectives) to be determined by the
Board. Bonus payments will be in the form of cash and will be granted entirely
at the discretion of the Board. Any cash bonus payments will be less payroll
deductions and all required withholdings.



--------------------------------------------------------------------------------

LOGO [g215091avalanche.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025 

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

You will be eligible to participate in the Company’s general employee benefits
in accordance with the terms, conditions and limitations of the benefit plans to
the extent such plans have been established by the Company.

 

3. Relocation Expenses.

You will also be entitled to a one-time lump sum payment of Fifty Thousand
Dollars ($50,000) to cover your moving and relocation expenses as well as your
flights between San Diego and the Bay Area (the “Relocation Payment”). If you
voluntarily terminate your employment (or are terminated for Cause as defined in
the Change in Control and Severance Agreement) with Avalanche within twelve
(12) months of your Hire Date, you will be required to repay the entire
Relocation Payment. If you are involuntarily terminated, you will not be
required to repay the Relocation Payment.

 

4. Stock Options.

In addition to the compensation and benefits described above, the Company will
grant you, subject to the approval of the Board, a stock option to purchase Nine
Hundred and Ten Thousand (910,000) shares of the Company’s common stock, with a
per share exercise price equal to the closing sales price of the Company’s
common stock on your Hire Date. The foregoing stock option shall provide that
25% of the total option shares shall vest on the first anniversary of the Hire
Date, and 1/48 of the total option shares shall vest each month thereafter so
that all of the shares subject to the option are vested and exercisable on the
fourth anniversary of the Hire Date. The Company shall file a registration
statement on Form S-8 on or prior to the first anniversary of your Hire Date,
registering the offer of the shares of the Company’s common stock subject to the
foregoing stock option.

 

5. Confidentiality and Proprietary Information Obligations.

 

  (a) Company Policies and Proprietary Information Agreement. You will be
required to sign the Employee Proprietary Information and Inventions Assignment
Agreement attached hereto as Exhibit A (the “Proprietary Information
Agreement”).

 

  (b)

Adverse or Outside Business Activities. Throughout your employment with the
Company, you may engage in civic, academic teaching and lectures, and
not-for-profit activities and up to two for-profit boards (currently Sangamo
BioSciences, Inc. and Alder Biopharmaceuticals Inc.) so long as such activities
do not interfere with the performance of your duties hereunder or present a
conflict of interest with the Company. You may not engage in other employment or
undertake any other commercial business activities unless you obtain the prior
written consent of the Board. The Company may rescind its consent to your
service as a director of all other corporations or participation in other
business or public activities, if the



--------------------------------------------------------------------------------

LOGO [g215091avalanche.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025 

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

  Company, in its sole discretion, determines that such activities compromise or
threaten to compromise the Company’s reputational or business interests or
conflict with your duties to the Company. In addition, throughout the term of
your employment with the Company, you agree not to, directly or indirectly,
without the prior written consent of the Company, own, manage, operate, join,
control, finance or participate in the ownership, management, operation, control
or financing of, or be connected as an officer, director, executive, partner,
employee, principal, agent, representative, consultant, licensor, licensee or
otherwise with, any business or enterprise engaged in any business which is
competitive with or which is reasonably anticipated to be competitive with the
Company’s business; provided, however, that you may purchase or otherwise
acquire up to (but not more than) one percent (1%) of any class of securities of
any enterprise (but without participating in the activities of such enterprise)
if such securities are listed on any national or regional securities exchange.
You hereby represent and warrant that you have disclosed previously to the Board
all other employment or other commercial business activities that you already
undertake, or intend to undertake (to the extent currently known by you), during
your period of employment with the Company.

 

6. Change in Control and Severance Agreement.

Concurrently with the execution of this Agreement, you and the Company shall
enter into the Change in Control and Severance Agreement attached hereto as
Exhibit B (the “Severance Agreement”).

 

7. No Conflicts.

By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any employment agreement or other contractual arrangement; and
(b) you do not know of any conflicts which would restrict your employment with
the Company. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are presently in compliance with such contracts, if any.

 

8. At Will Employment.

Your employment relationship with the Company will be an “at-will” arrangement.
This means that either you or the Company may terminate your employment at any
time, with or without cause, and with or without advance notice. This “at-will”
employment relationship cannot be changed except in a written agreement approved
by the Company and signed by you and by a duly authorized officer of the
Company.



--------------------------------------------------------------------------------

LOGO [g215091avalanche.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025 

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

 

9. Miscellaneous.

As required by law, your employment is contingent upon satisfactory proof of
your identity and legal authorization to work in the United States.
Additionally, this offer is contingent upon your completion of the employment
application, verification of your references, satisfactory completion of a
pre-employment background check and execution of the Employee Confidentiality
and Invention Assignment Agreement and the Acknowledgment of Business Ethics and
Conduct Guide and Company Policies.

This Agreement, together with your Proprietary Information Agreement, forms the
complete and exclusive statement of your employment agreement with the Company.
The employment terms in this Agreement supersede any other agreements or
promises made to you by anyone, whether oral or written, concerning your
employment terms. The company will have the right to reassign you, to change
your compensation, or to terminate your employment at any time, with or without
cause or advance notice. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts, which shall be deemed to be part of one original, and
facsimile signatures shall be equivalent to original signatures.

[Signature page immediately follows]



--------------------------------------------------------------------------------

LOGO [g215091avalanche.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025 

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

Please sign and date this letter and return it to me by the close of business on
Thursday, November 19, 2015, in order to confirm your anticipated employment
terms as set forth above.

We look forward to a productive and enjoyable work relationship with you.

Sincerely,

Avalanche Biotechnologies, Inc.:

 

/s/ Mark S. Blumenkranz

Dr. Mark S. Blumenkranz, Chairman of the Board of Directors

Understood and Accepted:

 

/s/ Paul Cleveland

Paul Cleveland

Date: November 19, 2015



--------------------------------------------------------------------------------

LOGO [g215091avalanche.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025 

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

EXHIBIT A

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

Avalanche Biotechnologies, Inc.

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

In partial consideration and as a condition of my employment by AVALANCHE
BIOTECHNOLOGIES, (the “Company”), and effective as of the date that my
employment by the Company first commenced as set forth below, I, the
undersigned, agree as follows:

1. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

1.1. Confidential Information. During the term of my employment, I may receive
and otherwise be exposed to confidential and proprietary information relating to
the Company’s business, strategies, designs and technologies, or to proprietary
or confidential information relating to the Company’s suppliers, customers or
business partners. Such confidential and proprietary information may include but
not be limited to confidential or proprietary information supplied to me with
the legend “Confidential” or “Proprietary,” or equivalent, and any of the
following types of information, whether or not marked as confidential or
proprietary: (i) information regarding physical or chemical or biological
materials (such as, but not limited to, reagents, gene sequences, nucleic acids,
cell lines, media, antibodies, compounds, c-DNAs, antisense nucleotides,
proteins and vectors) and techniques for their handling and use;
(ii) information regarding ideas, technology and processes (such as, but not
limited to, assays, techniques, sketches, schematics, drawings, works of
authorship, models, designs, inventions, know-how, technical documentation,
equipment, algorithms, software programs, software source documents, formulae);
(iii) information concerning or resulting from research and development projects
and other projects (such as, but not limited to, preclinical and clinical data,
design details and specifications, engineering information, and works in
process); (iv) business and financial information (such as, but not limited to,
current, future, and proposed products and services, financial information and
models, information relating to procurement requirements, purchasing,
manufacturing, customer lists, product plans, product ideas, business
strategies, marketing or business plans, financial or personnel matters,
investors, employees, business and contractual relationships, business
forecasts, sales and merchandising, and information regarding third parties,
suppliers, customers, employees, investors or facilities); (v) Inventions (as
defined below), and (iv) information, derivatives, improvements or enhancements
created using the foregoing information. (all of the above collectively referred
to as “Confidential Information”). I understand that Confidential Information
shall not include information that (a) is in the public domain at the time of
disclosure or enters the public domain following disclosure through no fault of
mine, (b) is already in my possession prior to disclosure hereunder (as
reflected by my written records), or (c) is required to be disclosed pursuant to
an order of any competent court or government agency or rules of a securities
exchange.

1.2. Duties. I acknowledge the confidential and secret character of the
Confidential Information, and agree that the Confidential Information is the
sole, exclusive and extremely valuable property of Company. Accordingly, I agree
not to use the Confidential Information except in the performance of my
authorized duties as an employee of Company, and not to disclose all or any part
of the Confidential Information in any form to any third party, either during or
after the term of my employment, without the prior written consent of the
Company on a case-by-case basis. Appropriate prior written consent will be
determined as follows: (i) if I am

 

1



--------------------------------------------------------------------------------

not an executive officer of the Company, then consent may be obtained from an
executive officer of the Company, or (ii) if I am an executive officer of the
Company, then from the Board of Directors of the Company. Upon termination of my
employment, I agree to cease using and to return to Company all whole and
partial copies and derivatives of the Confidential Information, whether in my
possession or under my direct or indirect control, provided that I am entitled
to retain my personal copies of (i) my compensation records, (ii) materials
distributed to shareholders generally and (iii) this Agreement.

2. PROPERTY OF THE COMPANY. All notes, memoranda, reports, drawings, blueprints,
manuals, materials, data, emails and other papers and records of every kind
which shall come into my possession at any time after the commencement of my
employment with the Company, relating to any Inventions (as defined below) or
Confidential Information, shall be the sole and exclusive property of the
Company. This property shall be surrendered to the Company upon termination of
my employment with the Company, or upon request by the Company, at any other
time either during or after the termination of such employment. I further agree
that in the event of termination of my employment with the Company I will
execute a Termination Certificate substantially in the form attached hereto as
Exhibit A.

3. INVENTIONS.

3.1. Disclosure. I shall disclose promptly in writing to an officer or to
attorneys of the Company in accordance with the Company’s policies and
procedures any idea, invention, work of authorship, whether patentable or
unpatentable, copyrightable or uncopyrightable, including, but not limited to,
any documentation, formula, design, device, code, improvement, method, process,
discovery, concept, development, machine or contribution, techniques, formulas,
formulations, data, programs, organisms, plasmids, cosmids, bacteriophages,
expression vectors, cells, cell lines, tissues, materials, substrates, media,
delivery methods or transfection methods, assays, compounds, peptides, proteins,
DNA, RNA, and their constructs, and sequence, genomic, and structural
information relating thereto, crystals, optically active materials, ceramics,
metals, metal oxides, and organic and inorganic chemical, biological and other
material and their progeny, clones and derivatives and salt forms (any of the
foregoing items hereinafter referred to as an “Invention”) I may conceive, make,
develop or work on, in whole or in part, solely or jointly with others, during
the term of my employment with the Company. The disclosure required by this
Section applies (a) during the period of my employment with the Company and for
one year thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by me during my regular hours of
employment with the Company; (c) whether or not the Invention was made at the
suggestion of the Company; (d) whether or not the Invention was reduced to
drawings, written description, documentation, models or other tangible form; and
(e) whether or not the Invention is related to the general line of business
engaged in by the Company. The Company agrees that it will take reasonable
precautions to keep Inventions disclosed to it pursuant to this Section 3.1 in
confidence and shall not use any Inventions for its own advantage unless those
Inventions are assigned or assignable to the Company pursuant to Section 3.2 or
otherwise.

3.2. Assignment of Inventions to Company; Exemption of Certain Inventions. I
hereby assign to the Company, and agree to assign automatically without
requirement of further writing when first reduced to practice or recorded in a
tangible medium, without royalty or any



--------------------------------------------------------------------------------

other further consideration, my entire right, title and interest in and to all
Inventions and all intellectual property rights therein that (i) relate to the
subject matters related to my employment and exist as of the date of this
Agreement, for which I do not have an obligation to assign to any third party or
(ii) I conceive, make, develop or work on during the period of my employment
with the Company and for one year thereafter, except those Inventions that I
develop entirely on my own time after the date of this Agreement without using
the Company’s equipment, supplies, facilities or Confidential Information,
unless those Inventions either (a) relate at the time of conception or reduction
to practice of the Invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or (b) result
from or are related to any work performed by me for the Company, in which case I
agree that any such Inventions shall also be automatically assigned to the
Company. I acknowledge and agree that the Company has hereby notified me that
the assignment provided for in Section 3.2(ii) does not apply to any Invention
which qualifies fully for exemption from assignment under the provisions of
Section 2870 of the California Labor Code, a copy of which is attached as
Exhibit B. I also acknowledge and agree that nothing in this Section 3.2 above
limits the assignment of any other rights in or to Confidential Information or
other technology or intellectual property of the Company other than Inventions.

3.3. Records. I will make and maintain adequate and current written records of
all Inventions covered by Section 3.1. These records shall be and remain the
property of the Company.

3.4. Patents and Other Rights. Subject to Section 3.2, I will assist the Company
in obtaining, maintaining and enforcing patents, invention assignments and
copyright assignments, and other proprietary rights in connection with any
Invention covered by Section 3.1, and otherwise will assist the Company as
reasonably required by the Company to perfect in the Company the rights, title
and other interests in my work product granted to the Company under this
Agreement. Reasonable costs related to such assistance, if required, will be
paid by the Company. I further agree that my obligations under this Section 3.4
shall continue beyond the termination of my employment with the Company, but if
I am called upon to render such assistance after the termination of such
employment, I shall be entitled to a fair and reasonable rate of compensation
for such assistance. I shall, in addition, be entitled to reimbursement of any
expenses incurred at the request of the Company relating to such assistance
after the term of my employment. I hereby agree to waive any moral rights I may
have in any copyrightable work I create on behalf of the Company. If the Company
is unable for any reason, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified above, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section 3.4 with the same legal force and effect as if executed by me.

3.5. Prior Contracts and Inventions; Information Belonging to Third Parties. I
represent and warrant that, except as set forth on Exhibit C hereto, there are
no other contracts to assign Inventions that are now in existence between any
other person or entity and me. I further represent that (a) I am not obligated
under any consulting, employment or other agreement which would affect the
Company’s rights or my duties under this Agreement, (b) there is no action,



--------------------------------------------------------------------------------

investigation, or proceeding pending or threatened, or any basis therefor known
to me involving my prior employment or any consultancy or the use of any
information or techniques alleged to be proprietary to any former employer, and
(c) the performance of my duties as an employee of the Company will not breach,
or constitute a default under any agreement to which I am bound, including,
without limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the Company. I will
not, in connection with my employment by the Company, use or disclose to the
Company any confidential, trade secret or other proprietary information of any
previous employer or other person to which I am not lawfully entitled. As a
matter of record, I attach as Exhibit C of this Agreement a brief description of
all Inventions made or conceived by me prior to my employment with the Company
which I desire to be excluded from this Agreement (“Background Technology”). I
hereby grant Company a non-exclusive, royalty-free, perpetual and irrevocable,
worldwide right to use and sublicense the use of Background Technology for the
purpose of developing, marketing, selling and supporting Company technology,
products and services, either directly or through multiple tiers of
distribution, but not for the purpose of marketing Background Technology
separately from Company products or services.

4. NON-COMPETITION. During the term of my employment by the Company, I will not
without the prior written approval of (i) an executive officer of the Company,
in the event that I am not an executive officer of the Company, and (ii) the
Board of Directors of the Company, in the event that I am an executive officer
of the Company, (a) engage in any other professional employment or consulting,
or (b) directly or indirectly participate in or assist any business which is a
current or potential supplier, customer or competitor of the Company.

5. NON-SOLICITATION. During the term of my employment with the Company and for a
period of one (1) year thereafter, I will not solicit or encourage, or cause
others to solicit or encourage, any employees of the Company to terminate their
employment with the Company. During the term of my employment with the Company,
I will not solicit the business of any customer or client of the Company on my
own behalf or on behalf of any person or entity other than the Company.

6. MISCELLANEOUS. The parties’ rights and obligations under this Agreement will
bind and inure to the benefit of their respective successors, heirs, executors,
and administrators and permitted assigns. I will not assign this Agreement or
its obligations hereunder without the prior written consent of the Company and
any such purported assignment without consent shall be null and void from the
beginning. This Agreement constitutes the parties’ final, exclusive and complete
understanding and agreement with respect to the subject matter hereof, and
supersede all prior and contemporaneous understandings and agreements relating
to its subject matter. This Agreement may not be waived, modified or amended
unless mutually agreed upon in writing by both parties. In the event any
provision of this Agreement is found to be legally unenforceable, such
unenforceability shall not prevent enforcement of any other provision of the
Agreement. I acknowledge that the Company will suffer substantial damages not
readily ascertainable or compensable in terms of money in the event of the
breach of any of my obligations under this Agreement. I therefore agree that the
Company shall be entitled (without limitation of any other rights or remedies
otherwise available to the Company) to obtain an injunction from any court of
competent jurisdiction prohibiting the continuance or recurrence of any breach
of this Agreement. The rights and obligations of the parties under this
Agreement shall be governed in



--------------------------------------------------------------------------------

all respects by the laws of the State of California exclusively, without regard
to conflict of law provisions. I agree that upon Company’s request, all disputes
arising hereunder shall be adjudicated in the state and federal courts having
jurisdiction over disputes arising in San Francisco, California, and I hereby
agree to consent to the personal jurisdiction of such courts. Any notices
required or permitted hereunder shall be given to the appropriate party at the
address specified above or at such other address as the party shall specify in
writing. Such notice shall be deemed given upon personal delivery, or sent by
certified or registered mail, postage prepaid, three (3) days after the date of
mailing. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

IN WITNESS WHEREOF, I have executed this document as of the 19th day of
November, 2015.

 

/s/ Paul Cleveland

Employee

AGREED AND ACKNOWLEDGED:

 

Avalanche Biotechnologies By:  

/s/ Mark S. Blumenkranz

Name:   Mark S. Blumenkranz Title:   Chairman of the Board of Directors

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TO

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

Termination Certificate

I, the undersigned, hereby certify that I do not have in my possession, nor have
I failed to return, any documents or materials relating to the business of
Company or its affiliates (the “Company”), or copies thereof, including, without
limitation, any item of Confidential Information listed in Section 3 of the
Company’s Employee Confidentiality And Inventions Assignment Agreement (the
“Agreement”) to which I am a party.

I further certify that I have complied with all of the terms of the Agreement
signed by me, including the reporting of any Inventions (as defined in the
Agreement) covered by the Agreement.

I further agree that in compliance with the Agreement, I will preserve as
confidential any information relating to the Company or any of it business
partners, clients, consultants or licensees which has been disclosed to me in
confidence during the course of my employment by the Company unless authorized
in writing to do so (i) by an executive officer of the Company, in the event
that I am not an executive officer of the Company, or (ii) by the Board of
Directors of the Company, in the event that I am an executive officer of the
Company.

 

Date:                                                             

 

    (Employee’s Signature)    

 

    (Printed or Typed Name of Employee)



--------------------------------------------------------------------------------

EXHIBIT B

TO

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

California Labor Code

California Labor Code § 2870. Application of provision providing that employee
shall assign or offer to assign rights in invention to employer.

 

  (a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

EXHIBIT C

TO

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

(List here prior contracts to assign Inventions that are now in existence
between any other person or entity and you.)

(List here previous Inventions which you desire to have specifically excluded
from the operation of this Agreement. Continue on reverse side if necessary.



--------------------------------------------------------------------------------

EXHIBIT B

CHANGE IN CONTROL AND SEVERANCE AGREEMENT